              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:19-cr-00101-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                ORDER
                                )
                                )
GINGER LYNN CUNNINGHAM,         )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s Motion for

Modification of Sentence [Doc. 38].

I.    PROCEDURAL BACKGROUND

      The Defendant Ginger Lynn Cunningham owned and operated an

independent title insurance agency in Buncombe County, North Carolina.

[Doc. 21 at 4 ¶ 10]. Beginning in 2016, the Defendant began issuing fictitious

title insurance policies and collecting premium payments for these bogus

policies. [Id. at 5 ¶ 13]. The Defendant’s fraud jeopardized over one hundred

million dollars’ worth of title insurance policies and caused losses to the title

insurance company and over a dozen closing attorneys, all of whom also

suffered damage to their credibility and reputations. [Id. at 5 ¶¶ 16, 17].



     Case 1:19-cr-00101-MR-WCM Document 42 Filed 01/07/21 Page 1 of 6
      In October 2019, the Defendant pled guilty to one count of wire fraud.

[Doc. 9]. The Defendant stipulated that the total loss amount attributable to

her fraudulent scheme was in excess of $550,000 but less than $1,500,000.

[Doc. 21 at 5 ¶ 18].

      On July 16, 2020, the Court sentenced the Defendant to 14 months of

imprisonment, to be followed by three years of supervised release. [Doc.

30]. The Defendant was also ordered to pay $412,344 in restitution. [Id.].

      The United States Marshals Service instructed the Defendant to report

to the Federal Correctional Institute in Aliceville, Alabama (“FCI Aliceville”)

no later than August 25, 2020. [Doc. 34-1]. The Defendant subsequently

moved to defer her report date, citing the ongoing COVID-19 pandemic and

arguing that her chronic medical conditions increased her susceptibility to

complications if she were to contract the virus. [Doc. 34]. The Court granted

the Defendant’s motion and extended her report date to October 24, 2020.

[Doc. 35].

      In October 2020, the Defendant filed a second motion to defer her

report date, again citing COVID-19 concerns. [Doc. 36]. The Court granted

the Defendant’s request and extended her report date to at least December

23, 2020. [Doc. 37]. In so doing, however, the Court noted that any further


                                      2



     Case 1:19-cr-00101-MR-WCM Document 42 Filed 01/07/21 Page 2 of 6
extension would be unlikely and that “[t]he service of the Defendant’s

sentence cannot be deferred indefinitely.” [Doc. 37 at 2].

      On December 21, 2020, the Defendant filed the present motion,

seeking a modification of her sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)

for “extraordinary and compelling reasons.” [Doc. 38]. Specifically, the

Defendant argues that, in light of the increased rate of infection in both FCI

Aliceville and the Defendant’s particular susceptibility to the virus, the Court

should modify her active term of imprisonment to an “alternative form of

punishment.” [Id.].

      The Court directed the Government to respond to the Defendant’s

motion and extended the Defendant’s report date to January 30, 2021 so

that the Defendant’s motion could be fully briefed and considered by the

Court. [Doc. 39]. On December 28, 2020, the Government filed a response,

opposing the Defendant’s request. [Doc. 40]. The Defendant filed a reply

on January 6, 2021. [Doc. 41]. Accordingly, this matter is ripe for disposition.

II.   DISCUSSION

      The Court may reduce or modify a defendant’s sentence only under

limited circumstances. See United States v. Goodwyn, 596 F.3d 233, 235

(4th Cir. 2010). Pursuant to 18 U.S.C. § 3582, a sentence may be modified

pursuant to § 3582(c); corrected pursuant to Rule 35 of the Rules of Criminal
                                       3



      Case 1:19-cr-00101-MR-WCM Document 42 Filed 01/07/21 Page 3 of 6
Procedure; or, in the case of a non-Guidelines sentence, appealed and

modified pursuant to 18 U.S.C. § 3742. 18 U.S.C. § 3582(b).

      Here, the Defendant seeks a modification of her sentence pursuant to

§ 3582(c)(1)(A)(i), which provides as follows:

            [T]he court, upon motion of the Director of the Bureau
            of Prisons, or upon motion of the defendant after the
            defendant has fully exhausted all administrative
            rights to appeal a failure of the Bureau of Prisons to
            bring a motion on the defendant's behalf or the lapse
            of 30 days from the receipt of such a request by the
            warden of the defendant's facility, whichever is
            earlier, may reduce the term of imprisonment (and
            may impose a term of probation or supervised
            release with or without conditions that does not
            exceed the unserved portion of the original term of
            imprisonment), after considering the factors set forth
            in section 3553(a) to the extent that they are
            applicable, if it finds that . . . extraordinary and
            compelling reasons warrant such a reduction[.]

18 U.S.C.A. § 3582(c)(1)(A)(i). By its plain language, this provision makes

clear that a defendant must first exhaust all administrative remedies or wait

thirty days after submitting a request for release from the warden without

receiving any response before filing a motion for a sentence reduction.

      The Defendant asserts that she has fulfilled the exhaustion

requirement set forth in § 3582(c)(1)(A)(i) by twice writing the Warden at FCI

Aliceville to request relief. [Doc. 38 at 2]. However, because the Defendant

has not yet been committed to a BOP facility, the Warden at FCI Aliceville
                                      4



     Case 1:19-cr-00101-MR-WCM Document 42 Filed 01/07/21 Page 4 of 6
has no authority over her. Further, because she is not yet in BOP custody,

BOP staff cannot even begin to take the steps necessary to evaluate the

Defendant’s request. If the Court were to find that the Defendant’s request—

made 30 days prior to even reporting to BOP—were sufficient to satisfy the

requirements of § 3582(c)(1)(A)(i), it would render these requirements

meaningless.

     Even assuming that the Defendant’s request could be properly

considered by the Court at this time, the Defendant has failed to meet her

burden of proving that there are extraordinary and compelling reasons to

grant the requested relief. While the Defendant asserts in her motion that

she suffers from a variety of conditions that increase her susceptibility to

COVID-19 [Doc. 38 at 5], she fails to offer any proof of these conditions.

According to the Presentence Report, which was prepared in January 2020,

the Defendant has vision problems and an unidentified thyroid issue for

which she has avoided treatment with medication. [Doc. 21 at 11 ¶ 58]. No

other physical health problems were identified. [Id.]. These conditions do not

qualify as extraordinary and compelling reasons for release, even in the

context of the pandemic.

     Further, the Defendant has not presented any evidence that would

alter the Court’s findings concerning the § 3553(a) sentencing factors. The
                                      5



     Case 1:19-cr-00101-MR-WCM Document 42 Filed 01/07/21 Page 5 of 6
Court sentenced the Defendant during the pandemic, so it already took into

account the Defendant’s history and characteristics that might be relevant to

the sentence imposed. Further, the Defendant’s crime was serious. Her

fraud jeopardized over one hundred million dollars’ worth of title insurance

policies and caused losses to the title insurance company and over a dozen

closing attorneys, all of whom also suffered damage to their credibility and

reputations. The need for the sentence to reflect the seriousness of the

offense, to promote respect for the law, and to provide just punishment all

continue to favor an active term of incarceration.

      IT IS, THEREFORE, ORDERED that the Defendant’s Motion for

Modification of Sentence [Doc. 38] is DENIED.

      The Clerk is directed to provide a copy of this Order to counsel for the

Government, counsel for the Defendant, the United States Marshals Service,

and the appropriate official at the Bureau of Prisons.

     IT IS SO ORDERED.

                              Signed January 7, 2021




                                          6



     Case 1:19-cr-00101-MR-WCM Document 42 Filed 01/07/21 Page 6 of 6
